DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 28, 29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz et al (US Publication 2014/0086112 A1) in view of Suzuki et al (US Publication 2016/0183222 A1).
Regarding to claims 1 and 28, Stern-Berkowitz discloses a resource configuration device 102 (fig. 4B), comprising: at least one processor 118, and a computer readable storage 130, coupled to the at least one processor and storing at least one computer executable instructions which, when being executed by the at least one processor (page 8 paragraph 0076), cause the at least one processor to carry out 
Stern-Berkowitz fails to teach for the configuration information being configured to indicate a first time period corresponding to a first search space. 
However, Suzuki discloses a resource configuration device 1000 (fig. 10) configured to received configuration information indicating a first time period corresponding to a first search space (fig. 5 page 6 paragraph 0074).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of claimed invention, to arrange for the configuration information as taught by Suzuki into Stern-Berkowitz’s system to realize traffic adaptation.
Regarding to claims 2 and 29, Stern-Berkowitz discloses determine, in a case where a terminal receives the first configuration information sent by the network device, the first configuration information as the target configuration information (page 29 paragraph 0340).
Regarding to claims 5 and 32, Stern-Berkowitz discloses receiving, by the terminal, third configuration information 505 (page 29 paragraph 0340) sent by the network device, the third configuration information being configured for determining a time-domain starting location of the first UL/DL configuration information in the time 
Regarding to claims 6 and 33, Stern-Berkowitz discloses the third configuration information is configured for determining the time-domain starting location of the first UL/DL configuration information in the time period corresponding to the target configuration information comprises that: the third configuration information is configured for determining a starting slot location of the first UL/DL configuration information in the time period corresponding to the target configuration information; or, the third configuration information is configured for determining a slot offset of the first UL/DL configuration information relative to a reference slot in the time period corresponding to the target configuration information (page 14 paragraph 0155).
Regarding to claims 8 and 35, Stern-Berkowitz discloses receiving, by the terminal, the third configuration information sent by the network device through Radio Resource Control (RRC) signaling or common control signaling or dedicated control signaling (page 11 paragraph 0114).
Regarding to claim 34, Stern-Berkowitz discloses the reference slot is determined based on one of the following manners: the reference slot is determined based on a configuration of a protocol; or, the reference slot is determined based on a configuration of the network device (page 14 paragraph 0149).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Stern-Berkowitz in view of Park et al (US Publication 2020/0221481 A1).
.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 14, and 38-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern-Berkowitz.
Regarding to claims 11 and 38, Stern-Berkowitz discloses a resource configuration device 102 (fig. 4B), comprising: at least one processor 118; and a computer readable storage 130, coupled to the at least one processor and storing at least one computer executable instructions which, when being executed by the at least one processor (page 8 paragraph 0076), cause the at least one processor to carry out following actions: a third receiving unit, configured to receive third configuration information 505 sent by a network device 502 (page 29 paragraph 0340), the third 
Regarding to claims 12 and 39, Stern-Berkowitz discloses the third configuration information is configured for determining the time-domain starting location of the first UL/DL configuration information in the time period corresponding to the target configuration information comprises that: the third configuration information is configured for determining a starting slot location of the first UL/DL configuration information in the time period corresponding to the target configuration information; or, the third configuration information is configured for determining a slot offset of the first UL/DL configuration information relative to a reference slot in the time period corresponding to the target configuration information (page 14 paragraph 0155).
Regarding to claim 40, Stern-Berkowitz discloses the reference slot is determined based on one of the following manners: the reference slot is determined based on a configuration of a protocol; or, the reference slot is determined based on a configuration of the network device (page 14 paragraph 0149).
Regarding to claims 14 and 41, Stern-Berkowitz discloses receiving, by the terminal, the third configuration information sent by the network device through Radio Resource Control (RRC) signaling or common control signaling or dedicated control signaling (page 11 paragraph 0114).
Allowable Subject Matter
Claim 37 is are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467